Citation Nr: 0310265	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  98-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to an initial compensable evaluation for a 
left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from February 1967 to 
October 1975.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1997 rating 
decision issued by the San Juan, Commonwealth of Puerto Rico 
Regional Office (RO) of the Department of Veteran Affairs 
(VA) in which the RO denied the appellant's request for the 
reopening of his claim for service connection for a lumbar 
spine disorder and grant the claim for service connection for 
left ear hearing loss, assigning a noncompensable evaluation.  
The Board reopened the appellant's lumbar spine service 
connection claim in a decision issued in March 2002.  

In the July 1997 rating decision on appeal here, the RO also 
granted service connection for a left ear hearing loss 
disability and assigned a zero percent evaluation, effective 
from January 1997.  The Board notes that the noncompensable 
left ear hearing loss rating at issue in this case has been 
in effect since the grant of service connection.  Therefore, 
the Board concludes that, for the entire time period in 
question, the RO has considered the rating for the left ear 
hearing loss disability in issue to be proper.  The issue 
before the Board then is taken to include whether there is 
any basis for staged ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
therefore listed the issue as one of an increased initial 
rating on the title page.

In January 2001, a Travel Board hearing was held at the RO 
before the undersigned, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of that hearing has been associated with the 
claims file.


REMAND

Since the issuance of the September 1997 Statement of the 
Case (SOC) and the transfer of the claims file to the Board 
in August 2001, the Board accomplished additional development 
on the issue of entitlement to service connection for a 
lumbar spine disorder and on the issue of an increased 
initial evaluation for the appellant's left ear hearing loss 
disability.  As a result of the Board's development action, 
there was submitted additional evidence that appears to be 
relevant to the issues on appeal.  In August 2002, the 
appellant and his representative were notified of the 
evidence developed by the Board and offered options as to the 
next step in the proceedings; there was no response.  

More precisely, neither the appellant nor his representative 
has provided a waiver of the initial review of that evidence 
by the RO prior to its submission for review to the Board.  
Since the additional evidence in question is neither 
duplicative of other evidence nor irrelevant, and since a 
Supplemental Statement of the Case (SSOC) pertaining to that 
evidence was not issued, this evidence must be referred back 
to the RO.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).

In addition, while the case was in development status, the 
United States Court of Appeals for Veterans Claims (Court) 
clarified the scope of the duty to assist provisions 
contained in the VCAA.  In particular, the Court has found 
that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claims, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



